UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-170118 ALTERNATIVE ENERGY AND ENVIRONMENTAL SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 27-2830681 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Europa Drive Chapel Hill, NC (Address of principal executive offices (Zip Code) 919-933-2720 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero(Do not check if a smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock: As of March 12, 2013, there were 18,077,550 shares, $0.0001 par value per share, of common stock outstanding. ALTERNATIVE ENERGY AND ENVIRONMENTAL SOLUTIONS, INC. Quarterly Report on Form 10-Q for the Period Ended January 31, 2013 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Control and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Forward-looking statements discuss matters that are not historical facts.Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions.Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees.Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties.Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements.These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management, any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors.Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements.In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report.All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Alternative Energy & Environmental Solutions, Inc.“SEC” refers to the Securities and Exchange Commission. Except as otherwise indicated, the information presented in this 10-Q reflects our 3-for-1 forward stock split, which became effective as of August 22, 2012. PART I—FINANCIAL INFORMATION Item 1.Financial Statements. ALTERNATIVE ENERGY & ENVIRONMENTAL SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 2 CONDENSED BALANCE SHEETS AS OF JANUARY 31, 2013 (UNAUDITED) AND AS OF JULY 31, 2012 PAGE 3 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JANUARY 31, 2, AND FOR THE PERIOD FROM JUNE 10, 2010 (INCEPTION) TO JANUARY 31, 2013 (UNAUDITED) PAGE 4 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY/(DEFICIENCY) FOR THE PERIOD FROM JUNE 10, 2010 (INCEPTION) TO JANUARY 31, 2013 (UNAUDITED) PAGE 5 CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JANUARY 31, 2, 2010 (INCEPTION) TO JANUARY 31, 2013 (UNAUDITED) PAGES 6- 12 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS January 31, July 31, (Unaudited) Current Assets Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts Payable & Accrued Expenses $ $ Accounts Payable - Related Party Accrued Interest Payable Notes Payable TotalLiabilities Commitments and Contingencies (See Note 4) Stockholders' Deficiency Preferred stock, $0.0001 par value; 10,000,000 shares authorized, none issuedand outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized, 18,077,550 shares and 18,077,550issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ See accompanying notes to unaudited condensed financial statements 2 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended For the period from June 10, 2010 (Inception) to January 31, 2013 January 31, 2012 January 31, 2013 January 31, 2012 January 31, 2013 Operating Expenses Professional fees $ Consulting Expense General and administrative Total Operating Expenses LOSS FROM OPERATIONS BEFORE INCOME TAXES ) Other Income / (Expense) Interest Expense ) Total Other Income / (Expense) - net ) Provision for Income Taxes - NET LOSS $ ) $ ) $ ) $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the period - Basic and Diluted See accompanying notes to unaudited condensed financial statements 3 Alternative Energy & Environmental Solutions, Inc. (A Development Stage Company) Condensed Statement of Changes in Stockholders' Equity/(Deficiency) For the period from June 10, 2010 (Inception) to January 31, 2013 (Unaudited) Deficit accumulated Total Preferred Stock Common stock Additional during the Stockholders' Shares Amount Shares Amount paid-in capital development stage Subscription Receivable Equity/(Deficiency) Balance June 10, 2010 - $
